DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al., US PG-Pub 2020/0144341, hereinafter Choi ‘341.
Regarding Claim 1, Choi ‘341 teaches a display device (electronic device EA) comprising: 
a plurality of light emitting elements (pixels PX) disposed on a substrate (base substrate), each of the light emitting elements comprising: 
a substrate hole (module hole MH) passing through the substrate while being surrounded by the plurality of light emitting elements (Figs. 5A-5C, and corresponding descriptions, showing the hole is located within the base substrate); and 
a moisture penetration preventing layer (barrier layer BI) disposed between the plurality of light emitting elements and the substrate hole (Figs. 5A-5C, and corresponding descriptions; [0073]).
Regarding Claim 2, Choi ‘341 teaches the display device according to claim 1, further comprising: 
an inner dam (dam portion DMP) disposed between the substrate hole and the plurality of light emitting elements (Figs. 5A-5C, and corresponding descriptions); and 
a blocking groove (groove BR) disposed between the inner dam and the substrate hole while overlapping with the moisture penetration preventing layer (Figs. 5A-5C, and corresponding descriptions), the blocking groove having a reversed taper shape (Figs. 5A-5C, and corresponding descriptions).
Regarding Claim 3, Choi ‘341 teaches the display device according to claim 1, further comprising: 
a through hole disposed to surround the substrate hole while passing through a light emitting stack of the plurality of light emitting elements ([0097]-[0098], noting the module hole may penetrate display panel), 
wherein the moisture penetration preventing layer is disposed on side surfaces of the light emitting stack exposed through the through hole (Figs. 5A-5C, and corresponding descriptions).
Regarding Claim 9, Choi ‘341 teaches the display device according to claim 1, further comprising: 
a camera module (camera module CMM) disposed within the substrate hole ([0049]).
Regarding Claim 10, Choi ‘341 teaches the display device according to claim 1, wherein the moisture penetration preventing layer covers an outer side surface of a light emitting stack of the plurality of light emitting elements (organic light emitting elements ED; Figs. 5A-5C, and corresponding descriptions) exposed through the substrate hole (Figs. 5A-5C, and corresponding descriptions).
Regarding Claim 11, Choi ‘341 teaches the display device according to claim 1, wherein the moisture penetration preventing layer is formed to have a single-layer structure or a multilayer structure, using at least one of W, Mo, Co, Ag, Al, Cu, MoTi, Ta, or Ti ([0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘341 as applied to claim 1 above, and further in view of Seo et al., US PG-Pub 2020/0135800, hereinafter Seo and Choi et al., US PG-Pub 2019/0173053, hereinafter Choi ‘053.
Regarding Claim 4, Choi ‘341 teaches the display device according to claim 1, further comprising: 
a black layer ([0130]) disposed to cover upper and side surfaces of the moisture penetration preventing layer (Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]).
However, Choi ‘341 does not explicitly teach a side cover layer made of a frit-based sealant, the side cover layer covering the moisture penetration preventing layer.
Seo teaches a side cover layer (Seo: hole-sealing member SM2) made of a frit-based sealant (Seo: [0113]), the side cover layer covering the moisture penetration preventing layer (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the location of the moisture penetration preventing layer as taught by Seo into the device taught by Choi ‘341 in order to reduce or prevent the infiltration of external air or moisture (Seo: [0115]), thereby providing a longer lasting electronic device.
However, Choi ‘341, as modified by Seo, does not explicitly teach an encapsulation unit disposed on the plurality of light emitting elements; and a touch sensor disposed on the encapsulation unit, the touch sensor comprising a touch electrode and a bridge.
Choi ‘053 teaches an encapsulation unit (Choi ‘053: thin film encapsulation layer 300) disposed on the plurality of light emitting elements (Choi ‘053: Figs. 2A-2E, and corresponding descriptions); and 
a touch sensor disposed on the encapsulation unit (Choi ‘053: Figs. 2A-2E, and corresponding descriptions, showing the touch sensor), the touch sensor comprising a touch electrode (Choi ‘053: touch electrode 410) and a bridge (Choi ‘053: touch line 450).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the encapsulation unit and touch sensor taught by Choi ‘053 into the device taught by Choi ‘341, as modified by Seo, in order to seal the display from impurities and allow for touch input (Choi ‘053: [0083], [0089]), thereby providing a higher quality touch sensitive display.
Regarding Claim 5, Choi ‘341, as modified by Seo and Choi ‘053, teaches the display device according to claim 4, wherein the moisture penetration preventing layer is made of a same material as at least one of the touch electrode or the bridge (Choi ‘053: [0064], [0066], [0071]-[0073], [0089], [0101]), and is disposed on a same plane as the at least one of the touch electrode or the bridge (Choi ‘053: Figs. 2A-2E, and corresponding descriptions).
Regarding Claim 6, Choi ‘341, as modified by Seo and Choi ‘053, teaches the display device according to claim 4, further comprising: 
a touch buffer film (Choi ‘053: Buffer layer 350) disposed between the touch sensor and the encapsulation unit (Choi ‘053: Figs. 6A-6F, and corresponding descriptions); 
a touch insulating film (Choi ‘053: touch insulating film 430) disposed between the touch electrode and the bridge (Choi ‘053: Figs. 2A-2E, and corresponding descriptions); and 
a side cover layer (Seo: hole-sealing member SM2) disposed on the moisture penetration preventing layer (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]) while extending from at least one of the touch buffer film or the touch insulating film (Choi ‘053: Figs. 6A-6F, and corresponding descriptions).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘341, as modified by Seo and Choi ‘053, as applied to claim 6 above, and further in view of Hwang et al., US PG-Pub 2018/0166507, hereinafter Hwang.
Regarding Claim 7, Choi ‘341, as modified by Seo and Choi ‘053, teaches the display device according to claim 6, further comprising: 
a bank disposed without covering anode electrodes of the light emitting elements such that the anode electrodes are exposed (Choi ‘053: Figs. 2A-2E, and corresponding descriptions, showing the bank along the hole is exposed); and 
a black layer (Choi ‘341: [0130]) disposed on the upper and side surfaces of the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]).
However, Choi ‘341, as modified by Seo and Choi ‘053, does not explicitly teach a black matrix disposed over the touch sensor while overlapping with the bank.
Hwang teaches a black matrix (Hwang; [0077]) disposed over the touch sensor while overlapping with the bank (Hwang: [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the black matrix taught by Hwang into the device taught by Choi ‘341, as modified by Seo and Choi ‘053, in order to shield the hole of the device from light (Hwang: [0077]), thereby providing a more efficient display device.
Regarding Claim 8, Choi ‘341, as modified by Seo and Hwang, teaches the display device according to claim 7, wherein the black layer is made of the same material as the black matrix (Choi ‘341: [0130], Choi ‘053: [0066], Hwang: [0077]), 
wherein the black layer contacts the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]), and 
wherein at least one of the touch insulating film or the touch buffer film is disposed between the black layer and the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]; Choi ‘053: [0066], Figs. 2A-2E or 6A-6F, and corresponding descriptions).

Claims 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US PG-Pub 2020/0144341, hereinafter Choi ‘341, in view of Choi et al., US PG-Pub 2019/0173053, hereinafter Choi ‘053.
Regarding Claim 12, Choi ‘341 teaches a display device (electronic device EA) comprising: 
a plurality of light emitting elements (pixels PX) disposed on a substrate (base substrate); 
a substrate hole (module hole MH) passing through the substrate while being surrounded by the light emitting elements (Figs. 5A-5C, and corresponding descriptions, showing the hole is located within the base substrate); and 
a moisture penetration preventing layer (barrier layer BI) disposed between the plurality of light emitting elements and the substrate hole (Figs. 5A-5C, and corresponding descriptions; [0073]), 
wherein the moisture penetration preventing layer is disposed on a same plane as [other elements] (Figs. 5A-5C, and corresponding descriptions).
However, Choi ‘341 does not explicitly teach an encapsulation unit disposed on the plurality of light emitting elements; a touch sensor disposed on the encapsulation unit; wherein the moisture penetration preventing layer is disposed on a same plane as the touch sensor.
Choi ‘053 teaches an encapsulation unit (Choi ‘053: thin film encapsulation layer 300) disposed on the plurality of light emitting elements (Choi ‘053: Figs. 2A-2E, and corresponding descriptions); 
a touch sensor (Choi ‘053: [0089]) disposed on the encapsulation unit (Choi ‘053: Figs. 2A-2E, and corresponding descriptions); 
wherein the moisture penetration preventing layer is disposed on a same plane as the touch sensor (Choi ‘053: Figs. 2A-2E, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the encapsulation unit and touch sensor taught by Choi ‘053 into the device taught by Choi ‘341, as modified by Seo, in order to seal the display from impurities and allow for touch input (Choi ‘053: [0083], [0089]), thereby providing a higher quality touch sensitive display.
Regarding Claim 13, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 12, further comprising: 
an inner dam (Choi ‘341: dam portion DMP) disposed between the substrate hole and the plurality of light emitting elements (Choi ‘341: Figs. 5A-5C, and corresponding descriptions); and 
a blocking groove (Choi ‘341: groove BR) disposed between the inner dam and the substrate hole while overlapping with the moisture penetration preventing layer (Choi ‘341: Figs. 5A-5C, and corresponding descriptions), the blocking groove having a reversed taper shape (Choi ‘341: Figs. 5A-5C, and corresponding descriptions).
Regarding Claim 14, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 12, wherein the touch sensor comprises a touch electrode (Choi ‘053: touch electrode 410) and a bridge (Choi ‘053: touch line 450), and 
wherein the moisture penetration preventing layer is made of a same material as at least one of the touch electrode or the bridge (Choi ‘053: [0064], [0066], [0071]-[0073], [0089], [0101]).
Regarding Claim 19, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 12, wherein the encapsulation unit comprises: 
at least one inorganic encapsulation layer (Choi ‘053: [0014], [0085]); and 
at least one organic encapsulation layer (Choi ‘053: [0014], [0085]).
Regarding Claim 20, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 12, further comprising: 
a camera module (Choi ‘341: camera module CMM) disposed within the substrate hole (Choi ‘341: [0049]).
Regarding Claim 21, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 12, wherein the moisture penetration preventing layer covers an outer side surface of a light emitting stack (Choi 341: organic light emitting elements ED; Figs. 5A-5C, and corresponding descriptions) of the plurality of light emitting elements exposed through the substrate hole (Choi 341: Figs. 5A-5C, and corresponding descriptions; [0073]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘341, as modified by Choi ‘053, as applied to claim 14 above, and further in view of Seo, as cited above, and Hwang, as cited above.
Regarding Claim 15, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 14, further comprising: 
a touch buffer film (Choi ‘053: Buffer layer 350) disposed between the touch sensor and the encapsulation unit (Choi ‘053: Figs. 6A-6F, and corresponding descriptions); 
a touch insulating film (Choi ‘053: touch insulating film 430) disposed between the touch electrode and the bridge elements (Choi ‘053: Figs. 2A-2E, and corresponding descriptions); 
a bank disposed without covering anode electrodes of the light emitting elements such that the anode electrodes are exposed (Choi ‘053: Figs. 2A-2E, and corresponding descriptions, showing the bank along the hole is exposed); and 
a black layer (Choi ‘341: [0130]) disposed on upper and side surfaces of the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]).
However, Choi ‘341, as modified by Choi ‘053, does not explicitly teach a side cover layer disposed on the moisture penetration preventing layer while extending from at least one of the touch buffer film or the touch insulating film. 
Seo teaches a side cover layer (Seo: hole-sealing member SM2) disposed on the moisture penetration preventing layer while extending from at least one of the touch buffer film or the touch insulating film (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the location of the moisture penetration preventing layer as taught by Seo into the device taught by Choi ‘341, as modified by Choi ‘053, in order to reduce or prevent the infiltration of external air or moisture (Seo: [0115]), thereby providing a longer lasting electronic device.
However, Choi ‘341, as modified by Choi ‘053 and Seo, does not explicitly teach a black matrix disposed over the touch sensor while overlapping with the bank.
Hwang teaches a black matrix (Hwang; [0077]) disposed over the touch sensor while overlapping with the bank (Hwang; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the black matrix taught by Hwang into the device taught by Choi ‘341, as modified by Seo and Choi ‘053, in order to shield the hole of the device from light (Hwang: [0077]), thereby providing a more efficient display device.
Regarding Claim 16, Choi ‘341, as modified by Choi ‘053, Seo and Hwang, teaches the display device according to claim 15, wherein the black layer is made of a same material as the black matrix (Choi ‘341: [0130], Choi ‘053: [0066], Hwang: [0077]), and 
wherein the black layer contacts the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]).
Regarding Claim 17, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 15, wherein at least one of the touch insulating film or the touch buffer film is disposed between the black layer and the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]; Choi ‘053: [0066], Figs. 2A-2E or 6A-6F, and corresponding descriptions).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi ‘341, as modified by Choi ‘053, as applied to claim 12 above, and further in view of Seo, as cited above.
Regarding Claim 18, Choi ‘341, as modified by Choi ‘053, teaches the display device according to claim 12, further comprising: 
a through hole disposed to surround the substrate hole while passing through a light emitting stack of the plurality of light emitting elements (Choi ‘341: [0097]-[0098], noting the module hole may penetrate display panel), 
a black layer Choi ‘341: [0130]) disposed to cover upper and side surfaces of the moisture penetration preventing layer (Choi ‘341: Figs. 5A-6 and 8A-9, and corresponding descriptions; [0130]).
However, Choi ‘341, as modified by Choi ‘053, does not explicitly teach a side cover layer made of a frit-based sealant, the side cover layer covering the moisture penetration preventing layer, wherein the moisture penetration preventing layer is disposed on side surfaces of the light emitting stack exposed through the through hole.
Seo teaches a side cover layer (Seo: hole-sealing member SM2) made of a frit-based sealant (Seo: [0113]), the side cover layer covering the moisture penetration preventing layer (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]), 
wherein the moisture penetration preventing layer is disposed on side surfaces of the light emitting stack exposed through the through hole (Seo: Figs. 8-9, and corresponding descriptions; [0112]-[0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the location of the moisture penetration preventing layer as taught by Seo into the device taught by Choi ‘341 in order to reduce or prevent the infiltration of external air or moisture (Seo: [0115]), thereby providing a longer lasting electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627